Exhibit 99.2 Antifreeze Recycling, Inc. Financial Statements September 30, 2012 Unaudited Antifreeze Recycling, Inc. Index to Unaudited Financial Statements Page Report of Independent Registered Accountants 1 Balance Sheet 2 Statement of Operations 3 Statement of Shareholders' Deficit 4 Statement of Cash Flows 5 Notes to the financial statements 6 Report of Independent Registered Public Accounting Firm Shareholder and Board of Directors Antifreeze Recycling, Inc. Tea, South Dakota We have reviewed the accompanying balance sheet of Antifreeze Recycling, Inc. a South Dakota corporation, as of September 30, 2012, and the related statements of operations, shareholder deficit and cash flows for the nine months then ended. These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our review in accordance with the standards of the Public Company Accounting Oversight Board (United States). A review of interim financial information consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit conducted in accordance with the standards of the Public Company Accounting Oversight Board, the objective of which is the expression of an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. Based on our review, we are not aware of any material modifications that should be made to the accompanying interim financial statements for them to be in conformity with U.S. generally accepted accounting principles. Jorgensen & Co. (a registered public accounting firm) /s/Jorgensen & Co. January 10, 2013 Lehi, UT 1 Antifreeze Recycling, Inc. Balance Sheet September 30, 2012 Unaudited Assets Current Assets Cash $ Accounts receivable (net) Inventory Total current assets Plant and equipment Plant and equipment Accumulated depreciation ) Net plant and equipment Other Assets Due from Officer Total assets Liabilities and Shareholder Deficit Current Liabilities Accounts payable Line of credit Other payables and accrued expenses Due to related party Current portion of long-term debt Total current liabilities Long-term debt less current maturities Total liabilities Shareholder Deficit Capital stock: 25,000, $1.00 par value common shares authorized, 2,000 shares issued and outstanding Accumulated deficit ) Total shareholder deficit ) Total liabilities and shareholder deficit $ See accompanying notes to the financial statements 2 Antifreeze Recycling, Inc. Statement of Operations For the Nine Months Ended September 30, 2012 Unaudited Net Sales $ Cost of goods sold Gross profit Operating Expenses Officer’s salary General and administrative Total operating expenses Other Income and Expenses Interest expense Loss from operations before income tax ) Income taxes - Net (loss) for the period $ ) Primary and fully diluted loss per share $ ) Weighted average share outstanding See accompanying notes to the financial statements 3 Antifreeze Recycling, Inc. Statement of Shareholder Deficit For the Nine Months Ended September 30, 2012 Unaudited Common shares Paid-in Capital Accumulated Deficit Totals Balances 12/31/11 $ $ ) $ ) Loss for nine month period ) ) Balances 9/30/12 $ $ ) $ ) See accompanying notes to the financial statements 4 Antifreeze Recycling, Inc. Statement of Cash Flows For the Nine Months Ended September 30, 2012 Unaudited Net Cash Flow From Operating Activities Net loss from operations $ ) Adjustments to reconcile net loss to net cash used by operating activities Depreciation Bad debt expense Increase in accounts receivable ) Decrease in inventory Increase in accounts payable Decrease in other payables and accrued expenses ) Net cash provided by operating activities Investing Activities - Net cash from (used in) investing activities - Financing Activities Receipts from due to officer Payment on related party note - Net receipts from line of credit Payments notes payable ) Proceeds from notes payable - Net cash used in financing activities ) Decrease in cash during nine month period ) Cash at the beginning of the period Cash at September 30, 2012 $ Interest paid during period $ Taxes paid during period $ 0 See accompanying notes to the financial statements 5 Antifreeze Recycling, Inc. September 30, 2012 Notes to the financial statements Unaudited NOTE 1 - Organization and Nature of Business Antifreeze Recycling, Inc. (“Company”) is organized as a limited liability company and was incorporated in the state of South Dakota on June 5, 1996. The Company production facilities and administrative offices are in Tea, South Dakota. The Company’ collects recyclable antifreeze, processes and sells recycled antifreeze to business customers mostly in South Dakota. The Company’s fiscal year end is December 31. NOTE 2- Basis of Presentation The accompanying unaudited interim financial statements have been prepared by the Company pursuant to generally accepted accounting principles for interim financial reporting. Certain information and footnote disclosures normally included in the financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted in accordance with such rules and regulations. The interim unaudited consolidated financial statements should be read in conjunction with the Company’s financial statements as of and for the year ended December 31, 2011.In the opinion of management, all adjustments considered necessary for the fair presentation consisting solely of normal recurring adjustments, have been made.Operating results for the three and nine months ended September 30, 2012 are not necessarily indicative of the results that may be expected for the year ending December 31, 2012. 6
